Name: Commission Regulation (EEC) No 2034/76 of 17 August 1976 laying down detailed rules and conditions for the granting of the conversion premium in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 226/ 10 Official Journal of the European Communities 18 . 8 . 76 COMMISSION REGULATION (EEC) No 2034/76 of 17 August 1976 laying down detailed rules and conditions for the granting of the conversion premium in the wine sector Article 2 1 . For the purposes of Article 4 of Regulation (EEC) No 1163/76 : (a) 'area under vines of average productivity' shall mean those vineyards whose production per hectare, on the basis of age , state of upkeep and the proportion of missing plants, as recorded by the competent authority appointed by the Member State concerned, may be presumed in normal conditions to exceed that referred to under (b) ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1163/76 of 17 May 1976 on the granting of a conver ­ sion premium in the wine sector ('), and in particular Articles 2 (4), 4 (6) and 5 (3) thereof, Whereas, in order that the objectives of Regulation (EEC) No 1163/76 may be achieved , the conditions for the granting of the premium provided for in that Regulation should be specified ; whereas to this end provision should be made to define the recommended or authorized varieties which may be grubbed up ; Whereas the provisions of Article 4 ( 1 ) (c) of Regula ­ tion (EEC) No 1163/76 do not apply to areas used as mother plantations ; Whereas, to ensure that the system is effective, it is essential to specify the information to be given in applications for premiums and to check the accuracy of such information ; Whereas before the premium is paid steps should be taken to check that grubbing has actually taken place ; whereas following such a check a certificate should be issued to the grower as proof that he has in fact grut&gt;bed up the vines in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , (b) ' area under vines of low productivity shall mean those vineyards whose production per hectare , on the basis of age , state of upkeep and the propor ­ tion of missing plants, as recorded by the compe ­ tent authority appointed by the Member State concerned , may be presumed in normal condi ­ tions to be less than 50 % of the average yield in the Member State concerned over the last three wine-growing years preceding that in which the premium is applied for ; (c ) 'area under vines grown as a specialized crop using an upright cultivation method resulting in consid ­ erable vegetative growth in a horizontal plane' shall mean :  those vineyards cultivated according to the ' tendone ' method ,  those vineyards grown as a specialized crop using another upright cultivation method resulting in considerable vegetative growth in a horizontal plane and whose production per hectare , on the basis of age, state of upkeep and the proportion of missing plants , as recorded by the competent authority of the Member State concerned , may be presumed in normal conditions to exceed by not less than 50 % the average yield in the Member State concerned over the last three wine-growing years preceding that in which the premium is applied for . HAS ADOPTED THIS REGULATION : t Article 1 The list , as referred to in the third indent of Article 2 ( 1 ) (a) of Regulation (EEC) No 1163/76, of authorized or recommended varieties of wine and table grape shall be as set out in the Annex hereto . 2 . Areas used as mother plantations shall be classi ­ fied according to the definitions given in paragraph 1 (a ) and (b).(') OJ No L 135 , 24 . 5 . 1976, p. 34 . 18 . 8 . 76 Official Journal of the European Communities No L 226/ 11 3 . For the purposes of Article 4 (3) of Regulation (EEC) No 1163/76, mixed cultivation areas shall be converted into specialized cultivation areas by consid ­ ering their production in relation to the average production of the specialized cultivation areas in the administrative unit concerned . Article 3 1 . Where they apply the provisions of the first indent of Article 5 ( 1 ) of Regulation (EEC) No 1163/76, Member States shall satisfy themselves that the condition stated therein is satisfied . 2 . Where they apply the provisions of the second indent of the said paragraph , Member States shall grant the extra premium only in respect of vineyards whose production per hectare , on the basis of age , state of upkeep, the proportion of missing plants and the nature of the terrain , as recorded by the compe ­ tent authority of the Member State concerned , may be presumed in normal conditions to exceed by not less than 50 % the average yield in the Member State concerned over the last three wine-growing years preceding that in which the premium is applied for. Article 4 Every application for a premium shall include at least the following particulars :  the applicant's name and address and the capacity in which he cultivates the vineyard for which the conversion premium is requested ;  the area under vines grown as a specialized crop or as a mixed crop ;  the information necessary in order to identify the areas for the conversion of which the premium is requested ;  the area , expressed in hectares , ares or centiares , covered by the vines to be grubbed ;  the age and method of cultivation of the vines to be grubbed ;  the varieties concerned ;  the anticipated date for grubbing. Article 5 After receipt of the application , the competent authority shall :  verify the particulars referred to in Article 4 ;  register the undertakings provided for in Article 3 (2) (b) of Regulation (EEC) No 1163/76 ;  extract the data required in order to determine the amount of the premium in accordance with Article 2 ;  notify the applicant of the amount to which he is entitled , after having given him the opportunity to submit his comments . Article 6 At the request of the party concerned , the competent authority shall establish that grubbing has taken place and shall issue a certificate recording the time at which it took place . The proof referred to in Article 4 (4) of Regulation' (EEC) No 1163/76 shall be supplied by the produc ­ tion to the competent authorities of the certificate provided for in the preceding paragraph . Article 7 Before paying the premium, the competent authority shall verify that the conditions set out in Article 3 (2) (a) and (c) of Regulation (EEC) No 1 163/76 have been fulfilled and shall carry 'out the verification provided for in Article 6 of that Regulation . Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 August 1976 . For the Commission P.J. LARDINOIS Member of the Commission No L 226/ 12 Official Journal of the European Communities 18 . 8 . 76 ANNEX LIST OF RECOMMENDED OR AUTHORIZED VARIETIES FOR THE GRUBBING OF WHICH CONVERSION PREMIUMS MAY BE GRANTED FRANCE I. Wine grape varieties All authorized and recommended varieties(a) Allier, Cantal , Correze, Loire , Haute-Loire , Lozere , Puy de DÃ ´me, Haute-Vienne, (b) Alpes de Haute-Provence, Hautes-Alpes, Alpes-Mari ­ times, ArdÃ ¨che, Aude, Bouches-du-RhÃ ´ne, Corse , DrÃ ´me , Gard, HÃ ©rault, Var, Vaucluse , (c) AriÃ ¨ge , Aveyron , Haute-Garonne, Landes , Lot, Lot-et- Garonne, Tarn , Tarn-et-Garonne, (d) Charente, Charente-Maritime, Gers (e) Dordogne (a) Aramon N  Carignan N (b) All the recommended and authorized varieties planted on terrain ill suited for wine-growing All the authorized and recommended white grape varieties All the authorized and recommended white grape varieties, with the exception of Folle blanche All the authorized and recommended white grape varieties , with the exception of Sauvignon and , in the demarcated area of the Monbazillac registered designation of origin , SÃ ©millon All the authorized and recommended white grape varieties, with the exception of Sauvignon and, in the demarcated area of the Sauternes, Barsac, Cerons, Sainte-Croix-du-Mont, Loupiac and Cadillac registered designations of origin , SÃ ©millon (fi Gironde (g) Pyrenees-Orientales (a ) Aramon (b) all the recommended and authorized varieties planted on terrain ill suited for wine-growing II . Table grape varieties All the authorized and recommended varieties ITALY I. Wine grape varieties No varieties All the recommended and authorized varieties planted on terrain ill suited for wine-growing (a) Valle d Aosta , Trentino-Alto Adige , Friuli-Venezia Giulia (b) Veneto , Lombardia , Emilia-Romagna , Umbria , Marche , Toscana , Abruzzo, Lazio , Molise , Campania , Puglia , Cala ­ bria , Basilicata , Sardegna (c) Piemonte :  province of Alessandria Barbera N , Barbera bianco B, Moscato nero N , Carica 1 Asino B, Timorasso B, Aleatico N , Bonarda piemontese N No varieties Cortese B, Bonarda piemontese N , Grignolino, Neretto Cuneese N Barbera N , Croatina N , Durasa N Barbera N , Bonarda piemontese N , Uva rara N , Freisa N Barbera N , Bonarda piemontese N , Neretto di Bairo N  province of Asti  province of Cuneo  province of Novara  province of Vercelli  province of Torino 18 . 8 . 76 Official Journal of the European Communities No L 226/ 13 (d) Liguria  province of La Spezia  province of Savona  province of Genova  province of Imperia (e) Sicilia Buonamico N Dolcetto N No varieties No varieties Ansonica B, Grillo B, Nocera N , Calabrese N, Catarratto bianco lucido B, Barbera N , Nerello mascalese N II . Table grape varieties All the authorized and recommended varieties